          0:19-cv-01875-PJG            Date Filed 09/15/20            Entry Number 31             Page 1 of 4

PJG Consent SSA (Rev 09/02/20)                                                                          Colleton, Marilyn Elizabeth
——————————————————————————————————————————————————————————



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA

Marilyn Elizabeth Colleton,                                 )                C/A No. 0:19-1875-PJG
                                                            )
                                     Plaintiff,             )
                                                            )      ORDER ON PLAINTIFF’S APPEAL
            v.                                              )       FROM THE SOCIAL SECURITY
                                                            )      ADMINISTRATION’S DENIAL OF
Andrew Saul, Commissioner of the Social                     )       SOCIAL SECURITY BENEFITS
Security Administration,                                    )
                                                            )                   ☒ Affirmed
                                     Defendant.             )              ☐ Reversed and Remanded
                                                            )
          This social security matter is before the court pursuant to Local Civil Rule 83.VII.02 (D.S.C.) and 28 U.S.C.
§ 636(c) for final adjudication, with the consent of the parties, of the plaintiff’s petition for judicial review. The
plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision
of the defendant, Commissioner of Social Security (“Commissioner”), denying the plaintiff’s claims for social security
benefits.

Part I—Plaintiff seeks:

☒           Supplemental Security Income (“SSI”)
            Application date: June 17, 2015             Plaintiff’s age at filing: 21
☐           Disability Insurance Benefits (“DIB”)
            Date last insured:
☐           Other:
Plaintiff’s Year of Birth: 1993

Plaintiff’s alleged onset date: December 28, 1993

Part II—Social Security Disability Generally
          Under 42 U.S.C. § 423(d)(1)(A), (d)(5), and/or 42 U.S.C. § 1382c(a)(3)(H)(i), as well as pursuant to the
regulations formulated by the Commissioner, the plaintiff has the burden of proving disability, which is defined as an
“inability to do any substantial gainful activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not
less than 12 months.” 20 C.F.R. § 404.1505(a) and/or § 416.905(a); see also Blalock v. Richardson, 483 F.2d 773
(4th Cir. 1973). The regulations generally require the Administrative Law Judge (“ALJ”) to consider five issues in
sequence, as outlined below. 20 C.F.R. § 404.1502(a)(4) and/or § 416.920(a)(4). If the ALJ can make a determination
that a claimant is or is not disabled at any point in this process, review does not proceed to the next step. Id.
         A claimant has the initial burden of showing that she is unable to return to her past relevant work because of
her impairments. Once the claimant establishes a prima facie case of disability, the burden shifts to the Commissioner.
To satisfy this burden, the Commissioner must establish that the claimant has the residual functional capacity,
considering the claimant’s age, education, work experience, and impairments, to perform alternative jobs that exist in
the national economy. 42 U.S.C. § 423(d)(2)(A) and/or § 1382c(a)(3)(A)-(B); see also McLain v. Schweiker, 715
F.2d 866, 868-69 (4th Cir. 1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); Wilson v. Califano, 617 F.2d

                                                     Page 1 of 4
          0:19-cv-01875-PJG                  Date Filed 09/15/20           Entry Number 31             Page 2 of 4

PJG Consent SSA (Rev 09/02/20)                                                                               Colleton, Marilyn Elizabeth
——————————————————————————————————————————————————————————


1050, 1053 (4th Cir. 1980). The Commissioner may carry this burden by obtaining testimony from a vocational
expert. Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir. 1983).

Part III—Administrative Proceedings
Date of ALJ Decision: July 27, 2018

In applying the requisite five-step sequential process, the ALJ found:

Step 1:                  Plaintiff was engaged in substantial gainful activity during the relevant time period:
                         ☐ Yes ☒ No

Step 2:                  ☐ Plaintiff has the following severe impairments:
                         depression, attention deficit hyperactivity disorder (ADHD), and post-traumatic stress disorder
                         (PTSD)

                         ☐ Plaintiff does not have a severe impairment.

Step 3:                  ☒ Plaintiff’s impairment(s) does/do not meet or medically equal a Listing. 20 C.F.R. Part 404,
                         Subpart P, Appendix 1.

Step 4:                  Plaintiff’s Residual Functional Capacity is as follows:

                         the claimant has the residual functional capacity to perform a full range of work at all exertional
                         levels but with the following nonexertional limitations. Despite mental deficits, the claimant is able
                         to perform and sustain simple, routine, and repetitive tasks. Additionally, the claimant is capable of
                         interacting occasionally with the general public.

Step 5:                  ☐ Plaintiff could return to his/her past relevant work.

                         ☐ Plaintiff could not return to his/her past relevant work, but using the Medical-Vocational
                         Guidelines (“Grids”) as a framework supports a finding that Plaintiff is not disabled. 20 C.F.R. Pt.
                         404, Subpt. P, App’x 2.

                         ☒ Plaintiff has no past relevant work, but there are jobs in the national economy that Plaintiff can
                         perform, as follows:

                           Job Title            Exertional/ Skill   SVP       Dictionary of Occupational     Jobs National
                                                Level                         Titles (DOT) #                 Economy
                           Egg Packer           Medium              2         290.687-134                    360,000
                                                Unskilled
                           Janitorial           Medium              2         381.687-018                    2,092,000
                                                Unskilled
                           Laundry Machine      Medium              2         361.685-014                    211,000
                           Operator             Unskilled

Date of Appeals Council decision: May 29, 2019

Part IV—Standard of Review
         Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner’s denial of benefits. However, this
review is limited to considering whether the Commissioner’s findings “are supported by substantial evidence and were
reached through application of the correct legal standard.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); see also
42 U.S.C. § 405(g); Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Thus, the court may review only whether
the Commissioner’s decision is supported by substantial evidence and whether the correct law was applied. See Brown

                                                           Page 2 of 4
          0:19-cv-01875-PJG           Date Filed 09/15/20           Entry Number 31             Page 3 of 4

PJG Consent SSA (Rev 09/02/20)                                                                        Colleton, Marilyn Elizabeth
——————————————————————————————————————————————————————————


v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017); Myers v. Califano, 611 F.2d 980, 982 (4th Cir. 1980).
“Substantial evidence” means “such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion; it consists of more than a mere scintilla of evidence but may be somewhat less than a preponderance.”
Craig, 76 F.3d at 589; see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019); Pearson v. Colvin, 810 F.3d 204,
207 (4th Cir. 2015). “Under the substantial-evidence standard, a court looks to an existing administrative record and
asks whether it contains ‘sufficien[t] evidence’ to support the agency’s factual determinations.” Biestek, 139 S. Ct. at
1154 (citation omitted). In reviewing the evidence, the court may not “undertake to re-weigh conflicting evidence,
make credibility determinations, or substitute [its] judgment for that of the [Commissioner].” Craig, 76 F.3d at 589;
see also Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012). Accordingly, even if the court disagrees with the
Commissioner’s decision, the court must uphold it if it is supported by substantial evidence. Blalock, 483 F.2d at 775.

Part V—Plaintiff’s Issue for Judicial Review:

      1. The ALJ’s RFC Analysis is not Supported by Substantial Evidence.

Oral Argument

            ☒ Held on September 9, 2020.

            ☐ Oral argument not necessary for disposition

Summary of Reasons

    The crux of Plaintiff’s arguments appears to be that the ALJ erred at Step Three of the
sequential process, and that in turn, this error rendered the ALJ’s ultimate residual functional
capacity assessment unsupported by substantial evidence. In considering whether Plaintiff’s
mental impairments met a Listing at Step Three, the ALJ found Plaintiff had mild limitations in
understanding, remembering, or applying information and mild limitations in concentrating,
persisting, and maintaining pace. However, the parties agree that these “paragraph B” criteria are
used to rate the severity of mental impairments at Steps Two and Three of the sequential evaluation
process. See 20 C.F.R. § 416.920a; SSR 96-8p, 1996 WL 374184, at *4 (reminding adjudicators
that “that the limitations identified in the ‘paragraph B’ and ‘paragraph C’ criteria are not an RFC
assessment but are used to rate the severity of mental impairment(s) at steps 2 and 3 of the
sequential evaluation process”).

        Plaintiff points to selective records that could support further limitations in these areas.
(See, e.g., Tr. 432-40 (a psychological consultative examination that included finding difficulty in
understanding Plaintiff’s speech, finding valid borderline IQ scores, and assessing Plaintiff with
dyslexia and articulation disorder); Tr. 442-44 (finding functional limitations in speech/language
areas including task completion and learning); Tr. 446-48 (noting Plaintiff did not speak much,
had poor concentration memory and insight); Tr. 481-85 (a consultative examination that included
opining Plaintiff would have difficulty understanding simple or complex instructions and
performing simple and complex tasks in the workplace); Tr. 413-14, 342-43, 429-30, 481-85, 501-
03 (records suggesting reports of hearing voices or periods of hallucinations)). However, the
ALJ’s decision reflects not only careful consideration of these select aspects of the evidence, but
also the entirety of these records as well as other records providing substantial support for the
ALJ’s findings and residual functional capacity assessment. (See Tr. 24-33 (discussing and
weighing Plaintiff’s subjective reports, the records, and the opinion evidence); Def.’s Br. at 10-11,

                                                    Page 3 of 4
          0:19-cv-01875-PJG      Date Filed 09/15/20      Entry Number 31        Page 4 of 4

PJG Consent SSA (Rev 09/02/20)                                                        Colleton, Marilyn Elizabeth
——————————————————————————————————————————————————————————



ECF No. 17 at 10-11 (detailing the conflicting evidence considered by the ALJ)). Thus, the ALJ’s
residual functional capacity assessment reflects careful consideration of volumes of contradictory
evidence, which the ALJ discussed extensively and weighed. See Craig, 76 F.3d at 589 (stating
that the court may not “undertake to re-weigh conflicting evidence, make credibility
determinations, or substitute [its] judgment for that of the [Commissioner]”); Hays v. Sullivan,
907 F.2d 1453, 1456 (4th Cir. 1990) (holding that it is the ALJ’s responsibility, not the court’s, to
determine the weight of evidence and resolve conflicts of evidence). Substantial evidence
supported the ALJ’s decision to credit evidence undermining or contradicting Plaintiff’s assertions
of disabling impairments. See Thomas v. Berryhill, 916 F.3d 307 (4th Cir. 2019) (“[A] proper
RFC analysis has three components: (1) evidence, (2) logical explanation, and (3) conclusion.”);
cf. Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (indicating that “remand may be
appropriate . . . where an ALJ fails to assess a claimant’s capacity to perform relevant functions,
despite contradictory evidence in the record, or where other inadequacies in the ALJ’s analysis
frustrate meaningful review”) (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013))
(alterations in original); see also Monroe v. Colvin, 826 F.3d 176, 188 (4th Cir. 2016).

                                             ORDER

☒           Affirmed. Plaintiff has failed to show that the Commissioner’s decision was
            unsupported by substantial evidence or controlled by an error of law.

☐           Reversed and remanded pursuant to ☐ Sentence Four ☐ Sentence Six of 42 U.S.C.
            § 405(g) for further consideration consistent with this Order.

☐           Reversed and remanded for an award of benefits.

            IT IS SO ORDERED.

                                              __________________________________________
September 15, 2020                            Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                            Page 4 of 4
